Citation Nr: 0511585	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-05 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand and 
wrist disability, to include bilateral carpel tunnel 
syndrome, the "popping of bones" and joints, and pain of 
the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The Board notes that the 
veteran was notified of that decision and he appealed many 
issues with respect to that claim.  However, while the 
veteran filed a notice of disagreement on more than one 
issue, when the veteran perfected his appeal with the 
submission of VA Form 9, dated October 2001, the only issue 
perfected was the one involving service connection for a 
bilateral hand and wrist disability.  The Board further notes 
that during the long course of this appeal, the veteran has 
submitted other claims for other disabilities.  RO rating 
actions have occurred on those claims but the veteran has not 
perfected an appeal with respect to those claims.  Hence, the 
only issue that is currently before the Board is the one 
noted on the title page of this action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As a result of the veteran's appeal, the veteran has been 
issued a statement of the case (SOC) and numerous 
supplemental statements of the case (SSOCs).  Nevertheless, 
despite the issuance of these various documents, a VCAA 
[Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)] letter informing the veteran of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claim has not been provided by the RO.  
The Board notes that VCAA letters have been issued; the dates 
of those letters are June 14, 2002, September 11, 2002, and 
August 26, 2003.  Nevertheless, none of those letters 
addresses the issue that is currently before the Board.  None 
of those letters describe to the veteran what he needed to do 
in order to prevail on his claim.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, when the veteran first submitted his claim 
involving his hands and wrist, the veteran claimed that he 
had been experiencing pain and popping in his wrist and hands 
since 1985.  In this regard, the veteran was initially 
examined by medical personnel in conjunction with his claim 
in 1996, a diagnosis of a ratable disability, disease, or 
disorder of the wrists and hands was not given.  
Nevertheless, the veteran kept asserting that he was 
suffering from some type of disorder and he continued to 
describe the manifestations and symptoms produced by the 
claimed condition.  

Since that time, the veteran has been diagnosed as suffering 
from carpal tunnel syndrome and arthritis of the hands (or 
fingers).  The Board notes that at one time, in the VA 
examination of August 2000, the examiner opined that the 
veteran's symptoms were related to the duties that the 
veteran performed while on active duty.  However, that 
examiner did not specifically mention carpal tunnel syndrome 
or arthritis.  Medical documents after August 2000 do not 
reference this opinion nor do they provide any type of 
etiological opinion concerning the disabilities found.  

The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment so that 
the decision will be a fully informed one should be 
accomplished in regards to this claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The lack of comments and the seemingly 
inconsistent or divergent findings that have occurred over 
the course of this appeal compel the Board to return the 
claim to the RO so that a consistent opinion can be obtained 
prior to a Board's decision on the merits of the claim.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO must inform the claimant:  (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for a 
disability of the wrist and hands; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to the issue of 
service connection for a disability of 
the wrist and hand.  The RO must 
specifically inform the veteran what must 
happen in order for the veteran to 
prevail on his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  After the veteran has been informed 
of the provisions of the VCAA, the RO 
should schedule the veteran for VA 
examination, by an appropriate 
specialist, the assess the etiology of 
the claimed bilateral hand and wrist 
disability.  All indicated diagnostic 
tests should be accomplished.  The claims 
folder must be provided to the examiner 
for review prior to the examination.

The examiner should specifically note the 
symptoms and manifestations produced by 
any found disabilities of the hands and 
wrists.  If the veteran does now suffer 
from a disability or disabilities of the 
hands and wrists, the examiner should 
also opine as to whether the found 
conditions are at least as likely as not 
related to the appellant's military 
service or any incidents therein.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  The 
examiner should further provide an 
opinion as to whether any of the found 
conditions of the hands and wrists are 
related to or were caused by a disability 
that has been service-connected by the 
VA.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  The examiner should 
discuss the opinion provided by the VA 
examiner in August 2000 that hypothesized 
that any disability of the wrist and 
hands were related to the veteran's 
military service.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



